Citation Nr: 1828591	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.  

2.  Entitlement to an effective date prior to January 28, 2011, for the award of service connection for degenerative joint disease of the thoracolumbar spine.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1983 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

At the time this appeal was initiated, the Veteran was represented by a private attorney.  During the course of this appeal, this attorney withdrew representation of the Veteran, and he has not opted to select new representation.  Thus, the Veteran is unrepresented at this time.  

The Board also notes the Veteran has contested the award of attorney fees to his former representative.  Although the RO has not yet provided a statement of the case in response to the timely notice of disagreement filed by the Veteran regarding this issue, the RO has acknowledged receipt of the notice of disagreement and is developing this issue for appeal.  As such, it will not be addressed by the Board at this time.  


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of an increased rating for degenerative joint disease of the thoracolumbar spine is requested.

2.  An October 2007 rating decision denied service connection for a low back disability; as the Veteran did not file a timely notice of disagreement regarding this determination, it is final.  

3.  A claim for service connection for a low back disability was received by VA on January 28, 2011; no prior unadjudicated claim is of record.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of an increased rating for degenerative joint disease of the thoracolumbar spine by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date earlier than January 28, 2011, for the award of service connection for degenerative joint disease of the thoracolumbar spine  have not been met.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The claim for an earlier effective date for service connection arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Furthermore, in the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

The Board notes that the issue here is of entitlement to an earlier effective date for service connection and does not involve any medical questions.  The Court has held that when the interpretation of a statute or regulation is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Hence, adjudication of this appeal at this time is proper.  

Increased rating - Degenerative joint disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a May 2017 written statement, has withdrawn this appeal only as to the issue of an increased rating for degenerative joint disease of the thoracolumbar spine and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Effective date

The Veteran contests the effective date of January 28, 2011, for the award of service connection for degenerative joint disease of the thoracolumbar spine.  Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2017).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the RO based the January 28, 2011 effective date for the award of service connection for degenerative joint disease on the receipt on that date of a formal claim for the same.  The Veteran asserts that he previously filed for service connection for this disability, and an effective date back to the date of his original claim is therefore warranted.  

On June 29, 2007, VA received from the Veteran a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  On this form, he claimed service connection for a disability of the low back/left side.  In an October 2007 rating decision, the Veteran was denied service connection for a disability of the low back, and he was sent notice of this decision that same month.  The Veteran did not file a timely notice of disagreement or intent to appeal regarding this determination, and it thus became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The Veteran has not alleged, and the record does not reflect, any communication from the Veteran or his representative which could be construed as a timely notice of disagreement or attempt to initiate appellate review of the October 2007 rating decision.  Thus, to the extent to which the Veteran did file a prior 2007 service connection claim for a low back disability, this was properly adjudicated by the RO, and that decision subsequently became final.  38 C.F.R. § 20.1103.  Accordingly, only a claim for clear and unmistakable error (CUE) can result in an earlier effective date given these facts.  Rudd, 20 Vet. App. at 300.  

Upon review of the totality of the record, the Board finds no other communication from the Veteran, his representative, or a third party received prior to January 28, 2011, which could reasonably be construed as a formal or informal unadjudicated claim for service connection for a low back disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  

As there remain no formal or informal unadjudicated claims provided or received prior to January 28, 2011, it is considered the date of the claim of entitlement to service connection for degenerative joint disease of the thoracolumbar spine.  

The Board notes that additional service personnel records were associated with the claims file in October 2012 and accordingly carefully considered the provisions of 38 C.F.R. § 3.156(c).  The Veteran asserts that these additional service records support an earlier effective date.  In this case, however, the October 2007 rating decision clearly indicated the reason for the denial was no current diagnosis of a low back disability and even noted that service treatment records reflected in-service treatment for a back spasm.  The pertinent service treatment records were before VA in October 2007 and were considered at that time.  The June 2014 rating decision considered the results of an April 2014 medical opinion which provided a current diagnosis of degenerative joint disease and linked the diagnosis to his service.  In other words, the additional service personnel records were not the basis of the grant and accordingly the provisions of 38 C.F.R. § 3.156(c) do not apply.

As the preponderance of the evidence is against an effective date prior to January 28, 2011, for the award of this benefit, the benefit-of-the-doubt does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the issue of an increased rating for degenerative joint disease of the thoracolumbar spine is dismissed.  

An effective date prior to January 28, 2011, for the award of service connection for degenerative joint disease of the thoracolumbar spine is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


